Citation Nr: 0622017	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for anorexia.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Sister of Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

In April 2005, the veteran and a sister of the veteran 
testified before the Board at a hearing held at the RO.  The 
transcript of the hearing has been made part of the record.

The issues of entitlement to service connection for a right 
shoulder disability, a back disability, a heart disability, 
hypertension and sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have anorexia attributable to 
service.


CONCLUSION OF LAW

Anorexia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as her claim is for entitlement to service connection 
and she was given specific notice with respect to the 
elements of a basic service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  Thus, 
the Board finds that VA met its duty to notify the veteran of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the May 2004 letter was issued 
before the June 2004 rating decision which denied the benefit 
sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before the Board in August 2005.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

In her April 2004 claim for entitlement for compensation for 
disabilities related to service, the veteran claimed that she 
had anorexia in service.  She has not made any specific 
assertions regarding symptoms related to anorexia, other than 
noting her light weight and inability to gain weight.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  Service connection is established by showing 
that the veteran sustained a service injury or disease, that 
she developed a chronic disability and that the service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's enlistment examination and separation 
examination do not indicate that the veteran experienced 
anorexia.  The veteran's service medical records from 
September 10 and 11, 1964, indicate that the veteran sought 
treatment for symptoms associated with influenza.  These 
records show the veteran experienced a low grade fever, nasal 
stuffiness, dry cough, easy fatigability, dizziness and 
anorexia.  An entry made in her records on September 15, 
1964, indicates that the veteran felt much better.

As noted, in order to show entitlement to service connection 
for a disease, evidence must show that the disability is 
chronic.  The Board finds that the medical notes described do 
not indicate that the veteran was diagnosed as having chronic 
anorexia, but rather, that the veteran was not eating due to 
her illness, which appears to have only lasted a few days.

The record contains no additional evidence that the veteran 
has been diagnosed as having anorexia.  During the August 
2005 testimony before the Board, the veteran noted that she 
has not been diagnosed as having anorexia and has not been 
treated for anorexia.  In addition, the veteran did not 
assert that she had any symptoms associated with an eating 
disorder.  The veteran stated that she can eat anything she 
wants to eat.  The basis for her claim appears solely to be 
the notation in her service medical records regarding 
anorexia from September 1964.  

The Board finds that the veteran does not have anorexia 
attributable to service as there is no diagnosis of anorexia 
during service other than associated with her temporary 
illness and there is no evidence that she has been diagnosed 
with an eating disorder after service.  The Board relies 
particularly on the veteran's August 2005 testimony in which 
she stated that she has not been diagnosed as having nor has 
she been treated for anorexia.  Therefore, the veteran's 
claim for entitlement to service connection for anorexia is 
denied.


ORDER

Service connection for anorexia is denied.


REMAND

The Board finds that additional evidentiary development is 
required before the Board can make final adjudication on the 
veteran's claims for entitlement to service connection for a 
right shoulder condition, a back condition, a heart 
condition, hypertension and sinusitis.  The record contains 
information indicating that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  It appears that the veteran may have applied for 
benefits on more than one occasion.  Although the record 
contains evidence that the veteran received SSA payments, the 
record does not currently contain copies of any medical 
records held by SSA.

As the RO has not yet attempted to obtain the SSA disability 
determinations and the underlying medical records, the Board 
finds that the veteran's appeal regarding the claimed 
disabilities noted in the above paragraph needs to remanded 
in order that these records may be obtained.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. Gober, 14 
Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award of any benefits.

2.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


